J-A12028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ANDRE BOYER                          :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
    APPEAL OF: ANDRE BOYER                      :
                                                :
                                                :
                                                :
                                                :
                                                :   No. 935 EDA 2017

                Appeal from the Order Entered January 10, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-MD-0005279-2016


BEFORE: BOWES, J., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                               FILED SEPTEMBER 10, 2018

        Andre Boyer appeals, pro se, from the order entered January 10, 2017,

dismissing Boyer’s application for a private detective’s license on the grounds

of collateral estoppel. Following a thorough review of the submissions by the

parties, relevant law and the certified record, we affirm.

        Before we address the substance of this appeal, it is necessary to

recount the unique procedural history of this matter.

        Andre Boyer, an ex-police officer, sought to become a licensed private

detective.     To that end, on January 13, 2016, he petitioned the court for a

license and that matter was assigned docket number CP-51-MD-0000183-

2016.1 The case was assigned to Judge Michael Erdos, who denied Boyer’s

petition on September 23, 2016.                Boyer did not appeal that decision.
____________________________________________


1   This case will be referred to as “183” or “prior application” hereinafter.
J-A12028-18



However, on October 3, 2016, Boyer, pro se, filed a new petition, that was

substantially similar, to the prior petition. This matter was assigned docket

number CP-51-MD-0005279-2016.2 The case was assigned to Judge Tracy

Brandeis-Roman. The Commonwealth had opposed the 5279 petition on the

grounds that Judge Erdos had already denied Boyer’s 183 application, finding

Boyer did not meet the character and experience requirements.                 The

Commonwealth contended the 5279 application presented no new grounds

upon which the trial court could rule. Judge Brandeis-Roman agreed, and on

January 10, 2017, dismissed the 5279 petition.3

       On February 8, 2017, within the 30 day appeal period for the January

10, 2017 order, Boyer, still acting pro se, requested his appellate rights be

reinstated nunc pro tunc.         On February 15, 2017, the trial court granted

Boyer’s motion for nunc pro tunc relief. The docket number on that order

corresponded to the 5279 case, although the text of the order made no specific

reference to a docket number. Thereafter, on March 16, 2017, Boyer filed a

notice of appeal. On April 19, 2017, the trial court filed an order amending
____________________________________________


2 This case will be referred to as “5279” or “subsequent application”
hereinafter.

3 In her Pa.R.A.P. 1925(a) opinion, Judge Brandeis-Roman refers to the
coordinate jurisdiction rule for the inability to change Judge Erdos’ prior ruling.
Technically, coordinate jurisdiction applies only to rulings within the same
case, including retrials. See Commonwealth v. Starr, 664 A.2d 1326, 1331
(Pa. 1995) (judges of coordinate jurisdiction sitting in the same case should
not overrule each other’s decisions). The two petitions here are not the same
case. Accordingly, because the Commonwealth opposed Boyer’s second
petition based on collateral estoppel and the trial court’s order reveals no
grounds for the dismissal, we accept collateral estoppel as basis for her order.

                                           -2-
J-A12028-18



the February 15, 2017 order, specifically granting Boyer nunc pro tunc relief

to file an appeal of the 183 matter. Following this order, Boyer has proceeded

as if he has appealed the September 23, 2016 order denying his prior

application.

       Initially, we note that the trial court’s April 19, 2017 order granting

Boyer nunc pro tunc relief on an entirely separate matter was issued without

jurisdiction and was void ab initio. In issuing the April 19, 2017 order, the

trial court in the 5279 matter was improperly extending the appeal period for

the 183 matter from 30 days to six months. Simply put, one trial judge has

no authority to grant nunc pro tunc relief on a separate case that was heard

before a different judge.4

       In light of the above, the only order currently before this Court on appeal

is the January 10, 2017 order denying Boyer’s application for a private

detective’s license based upon collateral estoppel.         The certified record

contains only the application from the 183 case. A review of the documents

confirms the Commonwealth’s assertion that the two applications are

substantially similar.      The trial judge, in her Pa.R.A.P. 1925(a) opinion,

confirms that Judge Erdos denied Boyer’s prior application and there were no
____________________________________________


4It appears Judge Brandeis-Roman recognized the inapplicability of the order
granting nunc pro tunc relief in the 183 action. In her Pa.R.A.P. 1925(a)
opinion, she requests this Court grant Boyer nunc pro tunc relief on the 183
action. We cannot address an order or grant relief in a case that is not before
us.




                                           -3-
J-A12028-18



new grounds upon which to reconsider Boyer’s application. There is simply

nothing in this certified record to contradict the dismissal of the 5279 petition

on the grounds of collateral estoppel.5

       In light of our review of the certified record, we are compelled to affirm

the January 10, 2017 order denying Boyer’s application for a private

detective’s license. We have no authority to grant the trial court’s request to

grant Boyer nunc pro tunc relief from Judge Erdos’ September 23, 2016 order

denying Boyer’s prior application, as only the 5279 case is currently before

this Court. Boyer is free to file a new petition.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/18

____________________________________________


5 It was Boyer’s responsibility, as appellant, to provide this Court with a record
sufficient to conduct a meaningful review. See Commonwealth v. Magee,
177 A.3d 315, 326 n. 13 (Pa. Super. 2017) (It is the appellant's responsibility
to ensure that the certified record contains the facts needed for review.). All
parties, including the trial court, agree that the prior application (183) is
relevant to the disposition of the instant matter (5279). Yet the instant
certified record does not contain any orders from Judge Erdos. Having such
orders or transcripts from the 183 record would have made our review more
comprehensive; however, we can only review that which has been provided
in the certified record.


                                           -4-